DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/6/2022.

Applicant's election with traverse of Group I, claims 1-6, in the reply filed on 4/6/2022 is acknowledged.  The traversal is on the grounds that no serious burden exists and cites MPEP 803 in support.  This is not found persuasive because the search burden requirement pertains to US restriction practice and not to Unity of Invention practice, which does not require that a search burden exists. See MPEP 801.
As shown in the restriction requirement mailed 3/9/2022 and further in the 102 rejection below, independent claim 1 is not considered inventive, as the limitations taught therein are anticipated by Nakaji (JP 08-198248). Thus, if at least one claim is not considered inventive, there cannot be a shared inventive technical feature in ALL claims and thus there is a lack of unity. 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakaji et al. (JP 08-198248) [hereinafter Nakaji].
	Nakaji discloses a total heat exchange element comprising a plurality of partitions disposed in a state of being opposed to each other (liner base paper 1), and a spacer portion to keep a space between the partitions and form a passage between the partitions (Fig. 1, core 2 and non-woven cloths 3), wherein the spacer portion has a laminate structure in which nonwoven fabric base layers using a nonwoven fabric as a base material (nonwovens cloth 3) are layered on both sides of a paper layer (paper core 2; abstract), a first nonwoven fabric base layer (top nonwoven cloth 3) that is the nonwoven fabric base layer of the spacer portion layered on one side of the paper layer (paper 2) is joined to the partition (paper liner 1) opposed to the first nonwoven fabric base layer, and a second nonwoven fabric base layer (bottom nonwoven cloth 3) that is the nonwoven fabric base layer of the spacer portion layered on another side of the paper layer (paper 2) is joined to the partition (paper liner 1) opposed to the second nonwoven fabric base layer.
	Regarding claim 2, Nakaji discloses the nonwoven fabric base layer of the spacer portion containing cellulose fibers (abstract; paragraph [0006]).
	Regarding claim 3, Nakaji discloses the nonwoven fabric base layer of the spacer portion being joined to the partition by an aquatic adhesive layer (paragraph [0007]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaji.
	Nakaji fails to teach the spacer portion having a corrugated shape.
            It would have been an obvious matter of design choice to change the shape of the spacer portion in Nakaji to have a corrugated shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Nakaji fails to anticipate or render obvious the distinct features of “the partition has a laminate structure of a nonwoven fabric base layer and a paper layer, the nonwoven fabric base layer using a nonwoven fabric as a base material” and “the paper layer of the partition contains at least one of lithium chloride and calcium chloride”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781


/Catherine A. Simone/Primary Examiner, Art Unit 1781